Citation Nr: 0004535	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than February 1, 
1996, for the award of dependency and indemnity compensation 
as a helpless child.   


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from September 1967 to April 
1969.  He died on October [redacted], 1989.  The appellant 
is the veteran's adult daughter.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
entitlement to dependency and indemnity compensation (DIC) 
based on the appellant's status as a helpless child of the 
veteran, effective February 1, 1996.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed. 

2.  The appellant became permanently incapable of self-
support by reason of mental and physical defect prior to her 
eighteenth birthday, which occurred on 
September [redacted], 1988. 

3.  The appellant's claim for dependency and indemnity 
compensation benefits as a helpless child was received on 
January 29, 1996.  


CONCLUSION OF LAW

The proper effective date for the appellant's award of 
dependency and indemnity compensation as a helpless child is 
February 1, 1996.  38 U.S.C.A. §§ 1314, 5110 (West 1991); 38 
C.F.R. §§ 3.31, 3.400(c)(4)(ii), 3.403 (1999).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the appellant has met her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the claimant in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

The appellant has been awarded DIC benefits based on her 
father's receipt of compensation at the 100 percent level for 
10 years prior to his death in 1989.  38 U.S.C.A. § 1318.  
Such benefits are available only to certain survivors of 
deceased veterans.  With certain exceptions, children of a 
veteran do not qualify as legally valid claimants for DIC 
benefits after they have attained the age of 18. 38 U.S.C.A. 
§ 101(4)(A)(i).  One of the principal exceptions to the 18-
year age limit for an eligible "child" of a veteran, and 
the one which is directly applicable to the appellant, 
pertains to an unmarried, legitimate child of a veteran 
"who, before attaining the age of eighteen years, became 
permanently incapable of self-support" by reason of mental 
or physical defect. 38 U.S.C.A. §§ 101(4)(A)(ii); 1314; 38 
C.F.R. §§ 3.57(a)(ii), 3.356. 

The record reflects that the appellant was born in September 
1970.  On August 14, 1988, the appellant sustained extensive 
injuries in a motor vehicle accident.  In the rating action 
giving rise to this appeal it was established that the 
appellant met the criteria for a helpless child prior to her 
18th birthday.  On January 29, 1996, her original application 
for DIC was received by VA.  



Applicable regulations provide that the effective date of an 
award of DIC to a child shall be the first day of the month 
in which entitlement arose, if the claim is received within 1 
year after the date of entitlement; otherwise, the date of 
receipt of claim. 38 U.S.C. 5110(e); 38 C.F.R. §§ 3.400 (c) 
(4)(ii).  Additional regulations provide that the effective 
date of awards of DIC with regard to a child permanently 
incapable of self support, in claims for continuation of 
payments, shall be the 18th birthday, if the condition is 
claimed prior to or within 1 year after that date; otherwise 
from the date of receipt of claim. 38 C.F.R. § 3.403.

The appellant contests the effective date of her award, and 
claims retroactive benefits to the date of her disability or 
to her 18th birthday.  She asserts essentially that due to 
her disability she was unable to file her claim sooner.  She 
contends that she was seriously injured, then went through an 
extensive period of therapy and vocational rehabilitation.  
She also states that she was unaware that she could apply for 
VA benefits.  However, the law provides no exception for the 
circumstances cited by the appellant.  Nor does she assert 
any legal basis to support her claim.  

Application of the relevant regulatory provisions to the 
facts of this case shows that the appellant's claim was not 
received prior to her 18th birthday, or within one year of 
either her 18th birthday or the date on which entitlement 
arose.  Inasmuch as her claim was not received until many 
years later, the effective date of the appellant's award of 
DIC benefits was properly based upon the date of the receipt 
of her claim on January 29, 1996.  In accordance with the 
applicable regulations, payment of monetary benefits based on 
an original award of DIC may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective. 38 C.F.R. § 3.31.  Thus 
payment of benefits to the appellant properly commenced on 
February 1, 1996. 



ORDER

Entitlement to an effective date earlier than February 1, 
1996, for the award of dependency and indemnity compensation 
as a helpless child, is denied.   




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

